Title: Address to Lieutenant Governor Hutchinson Requesting the Return of the General Court to Boston, 7 June 1770
From: Adams, John,Adams, Samuel,Hancock, John,Warren, James,Leonard, Daniel,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      7 June 1770. MS (M-Ar), in an unidentified hand. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 22. Prepared by a committee appointed 6 June composed of Samuel Adams, JA, John Hancock, James Warren, and Daniel Leonard, and reported to the House “by Mr. Adams.”
      After the House adopted its resolutions of 6 June by which the members refused to conduct business outside Boston, JA was named to this committee charged with preparing an address to Hutchinson, “praying that he would be pleased to remove the General Assembly to the Town House in Boston” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 16–22). The committee’s draft address, submitted 7 June, was approved by the House and delivered to Hutchinson by a committee of which JA was a member. The Address asserted that convening the General Court in Cambridge was “a very great Grievance” and concluded with a request that Hutchinson return the legislature to Boston because of the House’s claim that “it is by no Means expedient” to conduct business out of that town “and as there are Matters now lying before the Assembly of very great Importance.”
     